UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22648 Aspiriant Global Equity Trust (Exact name of registrant as specified in charter) 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Address of principal executive offices) ( Zip code) Robert J. Francais Aspiriant Global Equity Trust 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code: (310) 806-4000 Date of fiscal year end: Feb 28 Date of reporting period: August 31, 2013 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND A Series of Aspiriant Global Equity Trust Semi-Annual Report August 31, 2013 (Unaudited) ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND TABLE OF CONTENTS Schedule of Investments 1-24 Summary of Investments 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 29 Notes to Financial Statements 30-42 Expense Example 43 Other Information 44-45 1 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK – 89.3% AUSTRALIA – 2.0% Alumina Ltd.* $ Amcor Ltd. Arrium Ltd. ASX Ltd.1 Australia & New Zealand Banking Group Ltd. Bank of Queensland Ltd. Bendigo and Adelaide Bank Ltd.1 BHP Billiton Ltd. - ADR BlueScope Steel Ltd.* Bradken Ltd. Brambles Ltd. Caltex Australia Ltd. CFS Retail Property Trust Group - REIT Challenger Ltd.* Commonwealth Bank of Australia Computershare Ltd. Crown Ltd. CSL Ltd. Dexus Property Group - REIT Downer EDI Ltd. DUET Group Fairfax Media Ltd.1 Flight Centre Ltd. Fortescue Metals Group Ltd.1 Goodman Group - REIT GPT Group - REIT GrainCorp Ltd. - Class A Incitec Pivot Ltd. Insurance Australia Group Ltd. JB Hi-Fi Ltd.* Leighton Holdings Ltd. Lend Lease Group1 Lynas Corp. Ltd.* Macquarie Group Ltd. Mineral Resources Ltd. Mirvac Group - REIT Myer Holdings Ltd. National Australia Bank Ltd. Newcrest Mining Ltd. OZ Minerals Ltd. Primary Health Care Ltd. Number of Shares Value COMMON STOCK (Continued) AUSTRALIA (Continued) Qantas Airways Ltd.* $ Ramsay Health Care Ltd. Regis Resources Ltd.* Santos Ltd. Seven West Media Ltd. Sims Metal Management Ltd. Sonic Healthcare Ltd. Stockland - REIT1 Suncorp Group Ltd.1 Tatts Group Ltd. Telstra Corp. Ltd. Toll Holdings Ltd. Transfield Services Ltd. Treasury Wine Estates Ltd. Wesfarmers Ltd. Westfield Group Westfield Retail Trust - REIT Westpac Banking Corp. Woodside Petroleum Ltd. Woolworths Ltd. AUSTRIA – 0.1% CA Immobilien Anlagen A.G.* Conwert Immobilien Invest S.E. Oesterreichische Post A.G. Wienerberger A.G. BELGIUM – 0.5% Ackermans & van Haaren N.V. Anheuser-Busch InBev N.V. Befimmo - REIT* Cofinimmo - REIT* Colruyt S.A. D'ieteren S.A. Delhaize Group S.A. Groupe Bruxelles Lambert S.A. ThromboGenics N.V.*1 2 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) BERMUDA – 2.3% African Minerals Ltd.* $ Aircastle Ltd. Aspen Insurance Holdings Ltd. Assured Guaranty Ltd. Axis Capital Holdings Ltd. Bunge Ltd. BW Offshore Ltd. Catlin Group Ltd. Cheung Kong Infrastructure Holdings Ltd. Continental Gold Ltd.* Endurance Specialty Holdings Ltd. Energy XXI Bermuda Ltd. Esprit Holdings Ltd. Everest Re Group Ltd. First Pacific Co., Ltd. Giordano International Ltd.1 GOME Electrical Appliances Holding Ltd.*1 Gulf Keystone Petroleum Ltd.* Helen of Troy Ltd.* Hiscox Ltd. Kerry Properties Ltd. Marvell Technology Group Ltd. Nabors Industries Ltd. Noble Group Ltd.1 NWS Holdings Ltd. Orient Overseas International Ltd.1 Orient-Express Hotels Ltd. - Class A* Petra Diamonds Ltd.* Platinum Underwriters Holdings Ltd. Signet Jewelers Ltd. Validus Holdings Ltd. VTech Holdings Ltd. Yue Yuen Industrial Holdings Ltd. BRAZIL – 2.4% CCR S.A.* Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR1 Cia de Bebidas das Americas - ADR Number of Shares Value COMMON STOCK (Continued) BRAZIL (Continued) Cia de Saneamento Basico do Estado de Sao Paulo - ADR1 $ Cia Energetica de Minas Gerais - ADR1 Cia Hering Cielo S.A. CPFL Energia S.A. Diagnosticos da America S.A. EcoRodovias Infraestrutura e Logistica S.A. EDP - Energias do Brasil S.A.* Light S.A. Localiza Rent a Car S.A. Lojas Renner S.A.* Natura Cosmeticos S.A. Raia Drogasil S.A. Souza Cruz S.A. Telefonica Brasil S.A. - ADR1 Tim Participacoes S.A. - ADR1 Tractebel Energia S.A.* Ultrapar Participacoes S.A. CANADA – 2.9% Advantage Oil & Gas Ltd.* Aecon Group, Inc. AGF Management Ltd. - Class B Agrium, Inc. Aimia Inc.* Alacer Gold Corp. Allied Properties Real Estate Investment Trust - REIT ARC Resources Ltd.1 Argonaut Gold, Inc.* Artis Real Estate Investment Trust - REIT Atco Ltd. - Class I Athabasca Oil Corp.* Bank of Montreal Bank of Nova Scotia Bankers Petroleum Ltd.* Baytex Energy Corp.1 3 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Bellatrix Exploration Ltd.* $ Blackberry Ltd.*1 Boardwalk Real Estate Investment Trust - REIT Bombardier, Inc. - Class B Bonavista Energy Corp. Bonterra Energy Corp. Brookfield Asset Management, Inc. - Class A Brookfield Office Properties, Inc.1 Calloway Real Estate Investment Trust - REIT Canaccord Financial, Inc. Canadian Apartment Properties REIT - REIT Canadian Energy Services & Technology Corp. Canadian Imperial Bank of Commerce Canadian National Railway Co. Canadian Natural Resources Ltd. Canadian Oil Sands Ltd. Canadian Pacific Railway Ltd. Canadian Real Estate Investment Trust - REIT Canadian Tire Corp. Ltd. - Class A Canfor Pulp Products, Inc. Canyon Services Group, Inc. Capstone Infrastructure Corp. Capstone Mining Corp.* Celestica, Inc.* Centerra Gold, Inc. Cequence Energy Ltd.* CI Financial Corp. Cineplex, Inc. CML HealthCare, Inc. Colossus Minerals, Inc.*1 Cominar Real Estate Investment Trust - REIT Connacher Oil and Gas Ltd.* Corus Entertainment, Inc. Crescent Point Energy Corp.1 Davis + Henderson Corp. Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Dominion Diamond Corp.* $ Dundee Corp. - Class A* Dundee Real Estate Investment Trust - Class A - REIT Eldorado Gold Corp. Empire Co., Ltd. Enerflex Ltd. Enerplus Corp.1 Ensign Energy Services, Inc. Extendicare, Inc. FirstService Corp. Fortuna Silver Mines, Inc.* Franco-Nevada Corp. Freehold Royalties Ltd. Genivar, Inc. Genworth MI Canada, Inc. George Weston Ltd. Gibson Energy, Inc. Goldcorp, Inc. Great-West Lifeco, Inc.1 Guyana Goldfields, Inc.* H&R Real Estate Investment Trust - REIT Home Capital Group, Inc. HudBay Minerals, Inc. Husky Energy, Inc. IGM Financial, Inc. Imperial Metals Corp.* Imperial Oil Ltd. Industrial Alliance Insurance & Financial Services, Inc. Innergex Renewable Energy, Inc. InnVest Real Estate Investment Trust - REIT Jean Coutu Group PJC, Inc. - Class A Killam Properties, Inc. Kinross Gold Corp. Laurentian Bank of Canada Linamar Corp. Lions Gate Entertainment Corp.*1 2 Loblaw Cos. Ltd. 4 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) MacDonald Dettwiler & Associates Ltd. $ Magna International, Inc.1 Major Drilling Group International, Inc. Manitoba Telecom Services, Inc. Manulife Financial Corp.1 Maple Leaf Foods, Inc. MEG Energy Corp.* Morguard Real Estate Investment Trust - REIT Mullen Group Ltd. Nevsun Resources Ltd. New Gold, Inc.* North West Co., Inc. Northern Property Real Estate Investment Trust - REIT Northland Power, Inc. OceanaGold Corp.* Onex Corp. Open Text Corp.1 Osisko Mining Corp.* Parkland Fuel Corp. Pason Systems, Inc. Penn West Petroleum Ltd. Petrominerales Ltd.1 Power Corp. of Canada1 Pretium Resources, Inc.* Quebecor, Inc. - Class B Reitmans Canada Ltd. - Class A RioCan Real Estate Investment Trust - REIT Ritchie Bros Auctioneers, Inc.1 Rogers Communications, Inc. - Class B Romarco Minerals, Inc.* RONA, Inc. Royal Bank of Canada Savanna Energy Services Corp. SEMAFO, Inc. Shaw Communications, Inc. - Class B1 ShawCor Ltd. Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Sherritt International Corp. $ Shoppers Drug Mart Corp. Silver Standard Resources, Inc.* Silver Wheaton Corp. Sun Life Financial, Inc.1 Suncor Energy, Inc.1 Superior Plus Corp. Talisman Energy, Inc. Taseko Mines Ltd.* Teck Resources Ltd. Tesco Corp.* Torex Gold Resources, Inc.* Toronto-Dominion Bank Tourmaline Oil Corp.* TransCanada Corp. Transcontinental, Inc. - Class A TransForce, Inc. TransGlobe Energy Corp.* Trinidad Drilling Ltd. Turquoise Hill Resources Ltd.* Uranium Participation Corp.* Valeant Pharmaceuticals International, Inc.* Vermilion Energy, Inc.1 Wajax Corp. West Fraser Timber Co., Ltd. Yamana Gold, Inc. CAYMAN ISLANDS – 0.5% AAC Technologies Holdings, Inc.1 ASM Pacific Technology Ltd.1 Belle International Holdings Ltd.1 Fresh Del Monte Produce, Inc. Geely Automobile Holdings Ltd.1 Polarcus Ltd.* Sands China Ltd. Tencent Holdings Ltd. Tingyi Cayman Islands Holding Corp.1 Wynn Macau Ltd.1 5 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) CHILE – 1.1% Banco Santander Chile - ADR $ Cencosud S.A. Enersis S.A. - ADR S.A.C.I. Falabella Sociedad Quimica y Minera de Chile S.A. - ADR1 CHINA – 0.4% China Shenhua Energy Co., Ltd. - Class H China Telecom Corp. Ltd. - Class H PetroChina Co., Ltd. - Class H Sinopharm Group Co., Ltd. - Class H Tsingtao Brewery Co., Ltd. - Class H1 Zhuzhou CSR Times Electric Co., Ltd. - Class H CURACAO – 0.0% Orthofix International N.V.* DENMARK – 0.3% GN Store Nord A/S NKT Holding A/S Novo Nordisk A/S - Class B Pandora A/S 93 Rockwool International A/S - B Shares Sydbank A/S* Topdanmark A/S* FINLAND – 0.3% Caverion Corp.* Citycon OYJ* Huhtamaki OYJ Orion OYJ - Class B1 Ramirent OYJ Sponda OYJ1 Tieto OYJ Number of Shares Value COMMON STOCK (Continued) FINLAND (Continued) Wartsila OYJ Abp $ FRANCE – 1.7% Alten S.A.* AXA S.A. BNP Paribas S.A. Cie Generale des Etablissements Michelin Danone S.A. Derichebourg S.A.* Essilor International S.A. Ipsen S.A. Klepierre - REIT Lagardere SCA MPI Nexity S.A.* Plastic Omnium S.A. Rallye S.A.* Renault S.A. Safran S.A. Sanofi Schneider Electric S.A. Societe BIC S.A. Societe Generale S.A. Societe Immobiliere de Location pour l'Industrie et le Commerce - REIT Solocal Group* Technicolor S.A.* Teleperformance Thales S.A. Total S.A. UBISOFT Entertainment* Valeo S.A. GERMANY – 1.9% Adidas A.G. Alstria Office REIT - A.G. - REIT Balda A.G.1 BASF S.E. Bayer A.G. Bayerische Motoren Werke A.G. 6 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) GERMANY (Continued) BayWa A.G. $ Bertrandt A.G. Continental A.G. Deutsche Boerse A.G. Deutsche Euroshop A.G. Deutsche Lufthansa A.G.* Deutsche Post A.G. Deutsche Telekom A.G. Deutsche Wohnen A.G. Drillisch A.G. Duerr A.G. Freenet A.G. Fuchs Petrolub S.E. Gesco A.G.1 Gildemeister A.G.* Grammer A.G. GSW Immobilien A.G. HeidelbergCement A.G. Heidelberger Druckmaschinen A.G.* IVG Immobilien A.G.* Krones A.G. Merck KGaA Morphosys A.G.* Muenchener Rueckversicherungs A.G. Nordex S.E.* Norma Group S.E. Stada Arzneimittel A.G.1 Symrise A.G. United Internet A.G. Wincor Nixdorf A.G. GUERNSEY – 0.1% Resolution Ltd. HONG KONG – 0.7% AIA Group Ltd. BOC Hong Kong Holdings Ltd. Cheung Kong Holdings Ltd. China Mobile Ltd. China Resources Enterprise Ltd.1 Number of Shares Value COMMON STOCK (Continued) HONG KONG (Continued) CLP Holdings Ltd. $ Galaxy Entertainment Group Ltd.* Hang Seng Bank Ltd. Henderson Land Development Co., Ltd. Hong Kong & China Gas Co., Ltd.1 Hong Kong Exchanges and Clearing Ltd.1 Hopewell Holdings Ltd. Hutchison Whampoa Ltd. Hysan Development Co., Ltd. Link REIT - REIT MTR Corp. Ltd. New World Development Co., Ltd. PCCW Ltd. Power Assets Holdings Ltd. Sino Land Co., Ltd. SJM Holdings Ltd.1 Sun Art Retail Group Ltd.1 Sun Hung Kai Properties Ltd. Swire Pacific Ltd. - Class A Techtronic Industries Co. Television Broadcasts Ltd. Wharf Holdings Ltd. Wheelock & Co., Ltd. Wing Hang Bank Ltd. INDIA – 0.1% Dr Reddy's Laboratories Ltd. - ADR INDONESIA – 0.8% Bank Central Asia Tbk P.T. Bank Mandiri Persero Tbk P.T. Gudang Garam Tbk P.T. Indo Tambangraya Megah Tbk P.T. Perusahaan Gas Negara Persero Tbk P.T. Semen Indonesia Persero Tbk P.T. Telekomunikasi Indonesia Persero Tbk P.T. 7 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) IRELAND – 0.6% Accenture PLC - Class A $ Alkermes PLC* Eaton Corp. PLC Ingersoll-Rand PLC Seagate Technology PLC ISLE OF MAN – 0.0% Genting Singapore PLC1 Playtech PLC ISRAEL – 0.0% Clal Industries Ltd. Gazit-Globe Ltd. Oil Refineries Ltd.* Osem Investments Ltd. Rami Levi Chain Stores Hashikma Marketing 2006 Ltd. Strauss Group Ltd. ITALY – 0.5% Assicurazioni Generali S.p.A. Banca Generali S.p.A. Banca Popolare dell'Emilia Romagna Scrl* Beni Stabili S.p.A. - REIT Brembo S.p.A. Enel S.p.A. ERG S.p.A. Impregilo S.p.A. Indesit Co. S.p.A. Intesa Sanpaolo S.p.A. Italcementi S.p.A. Prysmian S.p.A. Recordati S.p.A. Safilo Group S.p.A.* Salvatore Ferragamo S.p.A. Saras S.p.A.* Sorin S.p.A.* Number of Shares Value COMMON STOCK (Continued) ITALY (Continued) UniCredit S.p.A. $ JAPAN – 5.6% 77 Bank Ltd. Access Co., Ltd.* 10 Accordia Golf Co., Ltd. Adastria Holdings Co., Ltd. ADEKA Corp.* 14 Advance Residence Investment Corp. - REIT Aiful Corp.* Ajinomoto Co., Inc. Alfresa Holdings Corp.* Aoyama Trading Co., Ltd. Arcs Co., Ltd. Arnest One Corp. Astellas Pharma, Inc. Avex Group Holdings, Inc.* Awa Bank Ltd.* Canon, Inc. Central Japan Railway Co. Century Tokyo Leasing Corp. Chiba Bank Ltd. Chiyoda Co., Ltd. Chiyoda Corp. Chubu Electric Power Co., Inc. Chugai Pharmaceutical Co., Ltd. Chugoku Marine Paints Ltd. CKD Corp. Cocokara fine, Inc. Colowide Co., Ltd.* Dai Nippon Printing Co., Ltd. Daibiru Corp. Daicel Corp. Daifuku Co., Ltd.* Daiichi Sankyo Co., Ltd. Daiichikosho Co., Ltd.* Daikyo, Inc. Daio Paper Corp.* Daishi Bank Ltd.* Daito Trust Construction Co., Ltd. 8 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Daiwa House Industry Co., Ltd. $ 2 Daiwa Office Investment Corp. - REIT Daiwa Securities Group, Inc. 3 Daiwahouse Residential Investment Corp. - REIT Dena Co., Ltd. Denki Kagaku Kogyo KK* DIC Corp. Earth Chemical Co., Ltd.* East Japan Railway Co. EDION Corp. FP Corp.* 3 Frontier Real Estate Investment Corp. - REIT* Fudo Tetra Corp.* Fuji Electric Co., Ltd. Fuji Heavy Industries Ltd. Fuji Machine Manufacturing Co., Ltd. Fuji Oil Co., Ltd.* Fuji Seal International, Inc.* Fuji Soft, Inc.* Fujitsu General Ltd.* Fukuoka Financial Group, Inc. 1 Fukuoka REIT Co. - REIT* Fukuyama Transporting Co., Ltd.* Furukawa Electric Co., Ltd. Fuyo General Lease Co., Ltd.* 32 Geo Holdings Corp.* 1 Global One Real Estate Investment Corp. - REIT* Godo Steel Ltd.* Goldcrest Co., Ltd. Gulliver International Co., Ltd. 1 Hankyu Reit, Inc. - REIT Haseko Corp.* Heiwa Real Estate Co., Ltd.* 7 Heiwa Real Estate REIT, Inc. - REIT Higo Bank Ltd. Hino Motors Ltd. HIS Co., Ltd.* Hitachi Kokusai Electric, Inc.* Hogy Medical Co., Ltd. Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Hokkoku Bank Ltd. $ Hokuetsu Kishu Paper Co., Ltd. Honda Motor Co., Ltd. Hyakugo Bank Ltd. Hyakujushi Bank Ltd.* IBJ Leasing Co., Ltd.* IHI Corp. Iino Kaiun Kaisha Ltd. 1 Industrial & Infrastructure Fund Investment Corp. - REIT Internet Initiative Japan, Inc.* Iseki & Co., Ltd. Isuzu Motors Ltd. IT Holdings Corp.* ITOCHU Corp. Itoham Foods, Inc.* Iwatani Corp.* Izumi Co., Ltd.* J Front Retailing Co., Ltd.* Jaccs Co., Ltd.* Jafco Co., Ltd. Japan Airport Terminal Co., Ltd.* Japan Aviation Electronics Industry Ltd. 2 Japan Excellent, Inc. - REIT* 2 Japan Logistics Fund, Inc. - REIT 2 Japan Real Estate Investment Corp. - REIT 4 Japan Retail Fund Investment Corp. - REIT Japan Tobacco, Inc. JFE Holdings, Inc. JGC Corp. Joyo Bank Ltd. JSR Corp. Juroku Bank Ltd.* Kagoshima Bank Ltd. Kaken Pharmaceutical Co., Ltd. Kansai Electric Power Co., Inc.* Kao Corp. Keisei Electric Railway Co., Ltd.* Keiyo Bank Ltd.* 9 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) 3 Kenedix Realty Investment Corp. - REIT $ Kenedix, Inc.* Kirin Holdings Co., Ltd. Kissei Pharmaceutical Co., Ltd. Kiyo Holdings, Inc. Koito Manufacturing Co., Ltd. Kokuyo Co., Ltd.* Komori Corp. Konica Minolta, Inc. Kose Corp. Krosaki Harima Corp. KYORIN Holdings, Inc.* Leopalace21 Corp.* Maeda Road Construction Co., Ltd.* Mandom Corp.* Marui Group Co., Ltd. Matsui Securities Co., Ltd.* Matsumotokiyoshi Holdings Co., Ltd.* Mazda Motor Corp.* Medipal Holdings Corp.* Meitec Corp. 2 MID Reit, Inc. - REIT* Mitsubishi Chemical Holdings Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Heavy Industries Ltd. Mitsubishi Logistics Corp.* Mitsubishi UFJ Financial Group, Inc. Mitsubishi UFJ Lease & Finance Co., Ltd. Mitsui Engineering & Shipbuilding Co., Ltd. Mitsui Fudosan Co., Ltd. Mitsumi Electric Co., Ltd.* Miura Co., Ltd.* Mizuho Financial Group, Inc. Modec, Inc. 11 Monex Group, Inc. 2 Mori Hills REIT Investment Corp. - REIT* 2 Mori Trust Sogo Reit, Inc. - REIT Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Morinaga Milk Industry Co., Ltd. $ Moshi Moshi Hotline, Inc.* MS&AD Insurance Group Holdings Musashino Bank Ltd.* Namco Bandai Holdings, Inc. Nanto Bank Ltd.* NEC Corp. NEC Networks & System Integration Corp.* Nichias Corp.* 2 Nippon Accommodations Fund, Inc. - REIT* 2 Nippon Building Fund, Inc. - REIT Nippon Denko Co., Ltd. Nippon Express Co., Ltd. Nippon Paint Co., Ltd. Nippon Synthetic Chemical Industry Co., Ltd.* Nippon Telegraph & Telephone Corp. Nishimatsu Construction Co., Ltd.* Nissan Chemical Industries Ltd. Nissha Printing Co., Ltd.* Nissin Kogyo Co., Ltd.* NKSJ Holdings, Inc. Nomura Holdings, Inc. Nomura Real Estate Holdings, Inc. 2 Nomura Real Estate Residential Fund, Inc. - REIT 48 NTT DOCOMO, Inc. Obayashi Corp. Ogaki Kyoritsu Bank Ltd.* Oji Holdings Corp. Okinawa Electric Power Co., Inc. Okumura Corp. Omron Corp. ORIX Corp. 18 Orix JREIT, Inc. - REIT Osaka Gas Co., Ltd. PanaHome Corp. Panasonic Corp.* Pigeon Corp. Pola Orbis Holdings, Inc. 10 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) 2 Premier Investment Corp. - REIT $ Press Kogyo Co., Ltd.* Rengo Co., Ltd. Resona Holdings, Inc. Resorttrust, Inc.* Rohm Co., Ltd. Round One Corp.* Ryohin Keikaku Co., Ltd. Ryosan Co., Ltd. San-In Godo Bank Ltd. Sangetsu Co., Ltd. Sanwa Holdings Corp. SCSK Corp. Secom Co., Ltd. Seiko Holdings Corp. Seino Holdings Co., Ltd. Sekisui Chemical Co., Ltd.* Sekisui House Ltd. 2 Sekisui House SI Investment Co. - REIT Senko Co., Ltd. Senshu Ikeda Holdings, Inc.* Seven & I Holdings Co., Ltd. Shiga Bank Ltd.* Shima Seiki Manufacturing Ltd.* Shimamura Co., Ltd.* Shin-Etsu Chemical Co., Ltd. Shindengen Electric Manufacturing Co., Ltd.* Shinko Electric Industries Co., Ltd. Shinko Plantech Co., Ltd.* Shinmaywa Industries Ltd.* Shinsei Bank Ltd. Shionogi & Co., Ltd. Showa Corp.* 32 SKY Perfect JSAT Holdings, Inc. Softbank Corp. Sojitz Corp. Sony Corp. Sony Financial Holdings, Inc. Sotetsu Holdings, Inc.* Start Today Co., Ltd. Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Sumitomo Chemical Co., Ltd. $ Sumitomo Forestry Co., Ltd. Sumitomo Light Metal Industries Ltd.* Sumitomo Metal Mining Co., Ltd. Sumitomo Mitsui Financial Group, Inc. 80 Sumitomo Real Estate Sales Co., Ltd.* Sumitomo Realty & Development Co., Ltd. Sumitomo Warehouse Co., Ltd. Suzuken Co., Ltd. Suzuki Motor Corp. T&D Holdings, Inc. Tachi-S Co., Ltd.* Tadano Ltd.* Taihei Dengyo Kaisha Ltd.* Taikisha Ltd. Taisei Corp. Takasago Thermal Engineering Co., Ltd.* Takashimaya Co., Ltd. Takuma Co., Ltd.* THK Co., Ltd.* Toagosei Co., Ltd.* Tohoku Electric Power Co., Inc.* Tokai Rika Co., Ltd.* Tokai Tokyo Financial Holdings, Inc. 80 Token Corp.* Tokio Marine Holdings, Inc. Tokyo Electric Power Co., Inc.* Tokyo Gas Co., Ltd. Tokyo Rope Manufacturing Co., Ltd.* Tokyo Seimitsu Co., Ltd.* Tokyu Corp. Tokyu Land Corp. 2 Tokyu REIT, Inc. - REIT 2 Top REIT, Inc. - REIT Toppan Forms Co., Ltd.* Toshiba Corp. Toshiba Machine Co., Ltd. 11 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Toshiba Plant Systems & Services Corp. $ Toshiba TEC Corp. TOTO Ltd. Toyo Seikan Group Holdings Ltd. Toyo Tire & Rubber Co., Ltd. Toyota Boshoku Corp. Toyota Motor Corp. TS Tech Co., Ltd.* Tsuruha Holdings, Inc. TV Asahi Corp.* Ube Industries Ltd. United Arrows Ltd. Universal Entertainment Corp. Ushio, Inc.* Valor Co., Ltd. Wacom Co., Ltd. West Japan Railway Co. Yahoo Japan Corp. Yoshinoya Holdings Co., Ltd.* JERSEY – 0.2% Atrium European Real Estate Ltd. Beazley PLC Centamin PLC* Glencore Xstrata PLC Informa PLC Kentz Corp. Ltd. Regus PLC UBM PLC Wolseley PLC LUXEMBOURG – 0.0% GAGFAH S.A.* MALAYSIA – 2.5% AMMB Holdings Bhd Axiata Group Bhd CIMB Group Holdings Bhd DiGi.Com Bhd Number of Shares Value COMMON STOCK (Continued) MALAYSIA (Continued) Genting Bhd $ Kuala Lumpur Kepong Bhd Malayan Banking Bhd Maxis Bhd Petronas Chemicals Group Bhd Public Bank Bhd Sime Darby Bhd Telekom Malaysia Bhd Tenaga Nasional Bhd MALTA – 0.0% Unibet Group PLC* MAURITIUS – 0.0% Golden Agri-Resources Ltd. MEXICO – 0.8% Alfa S.A.B. de C.V. - Class A America Movil S.A.B. de C.V. - ADR1 Coca-Cola Femsa S.A.B. de C.V. - ADR1 Grupo Televisa SAB - ADR Wal-Mart de Mexico S.A.B. de C.V. NETHERLANDS – 1.6% Aalberts Industries N.V. Aegon N.V. Akzo Nobel N.V. Arcadis N.V. Corio N.V. - REIT Eurocommercial Properties N.V. - REIT European Aeronautic Defence and Space Co. N.V. ING Groep N.V.* Koninklijke Ahold N.V. Koninklijke Philips N.V. LyondellBasell Industries N.V. - Class A Nieuwe Steen Investments N.V. - REIT Nutreco N.V. 12 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) NETHERLANDS (Continued) PostNL N.V.* $ STMicroelectronics N.V. TomTom N.V.* Vastned Retail N.V. - REIT Wereldhave N.V. - REIT NEW ZEALAND – 0.0% Fletcher Building Ltd. NORWAY – 0.1% DNO International A.S.A.* Norwegian Air Shuttle AS* Norwegian Property A.S.A. Renewable Energy Corp. A.S.A.* Tomra Systems A.S.A. PANAMA – 0.1% Carnival Corp. McDermott International, Inc.* POLAND – 0.4% Bank Pekao S.A. PGE S.A. Powszechna Kasa Oszczednosci Bank Polski S.A.* Powszechny Zaklad Ubezpieczen S.A. Telekomunikacja Polska S.A. PUERTO RICO – 0.1% Popular, Inc.* RUSSIAN FEDERATION – 0.4% Gazprom OAO - ADR Lukoil OAO - ADR MMC Norilsk Nickel OJSC - ADR Mobile Telesystems OJSC - ADR* Rosneft OAO - GDR GDR Number of Shares Value COMMON STOCK (Continued) RUSSIAN FEDERATION (Continued) Tatneft OAO - ADR $ SINGAPORE – 0.6% Ascendas Real Estate Investment Trust - REIT Avago Technologies Ltd. CapitaCommercial Trust - REIT1 CapitaMall Trust - REIT CapitaMalls Asia Ltd. ComfortDelGro Corp. Ltd. DBS Group Holdings Ltd. Flextronics International Ltd.* Global Logistic Properties Ltd. Hutchison Port Holdings Trust - Class U Keppel Corp. Ltd.1 Keppel Land Ltd. Keppel REIT - REIT Olam International Ltd.1 Oversea-Chinese Banking Corp. Ltd. SATS Ltd. Sembcorp Industries Ltd. SembCorp Marine Ltd.1 Singapore Airlines Ltd. Singapore Exchange Ltd. Singapore Press Holdings Ltd.1 Singapore Technologies Engineering Ltd. Singapore Telecommunications Ltd. StarHub Ltd. Suntec Real Estate Investment Trust - REIT United Overseas Bank Ltd. UOL Group Ltd. Venture Corp. Ltd. Wilmar International Ltd. Yangzijiang Shipbuilding Holdings Ltd.1 13 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SOUTH AFRICA – 2.6% AngloGold Ashanti Ltd. - ADR1 $ Aspen Pharmacare Holdings Ltd. Barclays Africa Group Ltd.* Bidvest Group Ltd. FirstRand Ltd. Harmony Gold Mining Co., Ltd. - ADR Impala Platinum Holdings Ltd. Kumba Iron Ore Ltd. Life Healthcare Group Holdings Ltd. Mr Price Group Ltd. MTN Group Ltd. Naspers Ltd. - N Shares Nedbank Group Ltd. Remgro Ltd. Sanlam Ltd. Sasol Ltd. Shoprite Holdings Ltd. Standard Bank Group Ltd. Steinhoff International Holdings Ltd.* Tiger Brands Ltd. Vodacom Group Ltd. Woolworths Holdings Ltd. SOUTH KOREA – 2.5% Amorepacific Corp.* Cheil Industries, Inc. Daelim Industrial Co., Ltd. Daewoo International Corp. E-Mart Co., Ltd. Hyundai Glovis Co., Ltd. Hyundai Mobis Hyundai Wia Corp. Kangwon Land, Inc. Kia Motors Corp. KT Corp. KT&G Corp. LG Chem Ltd. LG Display Co., Ltd. LG Household & Health Care Ltd. LG Uplus Corp.* Number of Shares Value COMMON STOCK (Continued) SOUTH KOREA (Continued) NAVER Corp.* $ NHN Entertainment Corp.* 41 Orion Corp. 67 POSCO Samsung C&T Corp. Samsung Electro-Mechanics Co., Ltd. Samsung Electronics Co., Ltd. Samsung Engineering Co., Ltd. Samsung Fire & Marine Insurance Co., Ltd. Samsung Techwin Co., Ltd. SK Telecom Co., Ltd. SPAIN – 0.5% Abengoa S.A. Banco Bilbao Vizcaya Argentaria S.A. Banco Santander SA Ebro Foods S.A. Ence Energia y Celulosa S.A Gamesa Corp. Tecnologica S.A.* Gas Natural SDG S.A. Tecnicas Reunidas S.A. Viscofan S.A. SWEDEN – 1.1% AarhusKarlshamn A.B. Axfood A.B. Bilia A.B. - A Shares Castellum A.B. Electrolux A.B. Fabege A.B. Hufvudstaden A.B. - A Shares Intrum Justitia A.B.* Investor A.B. - B Shares Klovern A.B. Kungsleden A.B. Loomis A.B. - Class B Lundbergforetagen A.B. - B Shares Meda A.B. - A Shares Nordea Bank A.B. 14 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) SWEDEN (Continued) SAS A.B.* $ Scania A.B. - B Shares Skandinaviska Enskilda Banken A.B. - Class A Svenska Cellulosa A.B. - B Shares Swedish Match A.B. Telefonaktiebolaget LM Ericsson - B Shares Trelleborg A.B. - B Shares Wallenstam A.B. - B Shares Wihlborgs Fastigheter A.B.* SWITZERLAND – 2.5% ABB Ltd. Adecco S.A. Allied World Assurance Co. Holdings A.G. Allreal Holding A.G.1 Bucher Industries A.G. Credit Suisse Group A.G. Forbo Holding A.G.1 Foster Wheeler A.G.* 85 Georg Fischer A.G.* Givaudan S.A. Helvetia Holding A.G. Logitech International S.A. 57 Mobimo Holding A.G. Nestle S.A. Novartis A.G. OC Oerlikon Corp. A.G.1 PSP Swiss Property A.G. Roche Holding A.G. 46 Schindler Holding A.G. 39 Sika A.G. Sulzer A.G. Swiss Prime Site A.G. TE Connectivity Ltd. Transocean Ltd. UBS A.G. Valiant Holding Number of Shares Value COMMON STOCK (Continued) SWITZERLAND (Continued) Valora Holding A.G. $ TAIWAN – 1.6% Cheng Shin Rubber Industry Co., Ltd. Chunghwa Telecom Co., Ltd.* Compal Electronics, Inc. Evergreen Marine Corp. Taiwan Ltd.* Everlight Electronics Co., Ltd.* Far Eastern Department Stores Co., Ltd. Far EasTone Telecommunications Co., Ltd. Foxconn Technology Co., Ltd. Hon Hai Precision Industry Co., Ltd. HTC Corp. Largan Precision Co., Ltd.* Novatek Microelectronics Corp.* Realtek Semiconductor Corp. Richtek Technology Corp. Taiwan Mobile Co., Ltd.* Taiwan Semiconductor Manufacturing Co., Ltd. - ADR Uni-President Enterprises Corp.* Wistron Corp. THAILAND – 0.8% Advanced Info Service PCL Bangkok Bank PCL CP ALL PCL PTT Global Chemical PCL PTT PCL Siam Commercial Bank PCL United Motor Works (Siam) Co.* TURKEY – 0.4% KOC Holding AS Turk Hava Yollari Turk Telekomunikasyon AS 15 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) TURKEY (Continued) Turkcell Iletisim Hizmetleri AS* $ UNITED KINGDOM – 5.0% 3i Group PLC Afren PLC* Amlin PLC Antofagasta PLC Aon PLC ARM Holdings PLC Associated British Foods PLC Babcock International Group PLC Barclays PLC Barratt Developments PLC* BBA Aviation PLC Bellway PLC Berkeley Group Holdings PLC Betfair Group PLC BHP Billiton PLC Bodycote PLC BP PLC British American Tobacco PLC British Land Co. PLC - REIT British Sky Broadcasting Group PLC Britvic PLC BT Group PLC Cable & Wireless Communications PLC Cairn Energy PLC* Capital & Counties Properties PLC Carillion PLC Centrica PLC Close Brothers Group PLC CSR PLC Daily Mail & General Trust PLC Derwent London PLC - REIT Dixons Retail PLC* Drax Group PLC DS Smith PLC easyJet PLC EnQuest PLC* Genus PLC Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Go-Ahead Group PLC $ Grainger PLC Great Portland Estates PLC - REIT Greene King PLC Halfords Group PLC Hammerson PLC - REIT Hays PLC Hikma Pharmaceuticals PLC Home Retail Group PLC Homeserve PLC HSBC Holdings PLC IG Group Holdings PLC Intermediate Capital Group PLC International Personal Finance PLC Intu Properties PLC - REIT Investec PLC ITV PLC Jardine Lloyd Thompson Group PLC John Wood Group PLC Land Securities Group PLC - REIT Londonmetric Property PLC - REIT Marks & Spencer Group PLC Marston's PLC Mitchells & Butlers PLC* Mondi PLC Next PLC Ophir Energy PLC* Pace PLC Paragon Group of Cos. PLC Pennon Group PLC Persimmon PLC Premier Farnell PLC Premier Foods PLC* PZ Cussons PLC* QinetiQ Group PLC Reckitt Benckiser Group PLC Restaurant Group PLC Rightmove PLC Rio Tinto PLC Rockhopper Exploration PLC* Royal Dutch Shell PLC - A Shares 16 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Royal Dutch Shell PLC - B Shares $ Schroders PLC Segro PLC - REIT Shaftesbury PLC - REIT* SIG PLC Smith & Nephew PLC Soco International PLC* Spirent Communications PLC Standard Life PLC TalkTalk Telecom Group PLC Thomas Cook Group PLC* Travis Perkins PLC TUI Travel PLC Unilever PLC Vodafone Group PLC WH Smith PLC* 57 Whitbread PLC William Hill PLC 89 WS Atkins PLC UNITED STATES – 40.7% 8x8, Inc.* A Schulman, Inc. AAR Corp. Abbott Laboratories Abercrombie & Fitch Co. - Class A Activision Blizzard, Inc. Advanced Energy Industries, Inc.* AECOM Technology Corp.* Aetna, Inc. AFC Enterprises, Inc.* Albany International Corp. - Class A Alexandria Real Estate Equities, Inc. - REIT Alexion Pharmaceuticals, Inc.* Alliant Techsystems, Inc.1 2 Allstate Corp. Altra Holdings, Inc.1 2 Altria Group, Inc. Amazon.com, Inc.* AMC Networks, Inc. - Class A* Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) AMERCO $ American Capital Ltd.* American Eagle Outfitters, Inc. American Electric Power Co., Inc. American Financial Group, Inc. American International Group, Inc.* American States Water Co.1 2 American Tower Corp. - REIT Ameriprise Financial, Inc. AmerisourceBergen Corp. Amgen, Inc. Anadarko Petroleum Corp. Andersons, Inc.1 2 ANN, Inc.* Annaly Capital Management, Inc. - REIT AOL, Inc. Apogee Enterprises, Inc. Apollo Group, Inc. - Class A* Apple, Inc. Archer-Daniels-Midland Co. Arctic Cat, Inc. Ares Capital Corp.1 2 Arlington Asset Investment Corp. - Class A Arrow Electronics, Inc.* Arthur J. Gallagher & Co.1 2 Assurant, Inc. AT&T, Inc. Atmos Energy Corp. AvalonBay Communities, Inc. - REIT Avery Dennison Corp.1 2 Avnet, Inc.*1 2 Bank of America Corp. Bank of New York Mellon Corp. Banner Corp. Belo Corp. - Class A1 2 Berkshire Hathaway, Inc.* Best Buy Co., Inc. BioMarin Pharmaceutical, Inc.* BlackRock, Inc. Blount International, Inc.* 17 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Boeing Co. $ Boise, Inc. BOK Financial Corp. Bonanza Creek Energy, Inc.* Booz Allen Hamilton Holding Corp. Boston Properties, Inc. - REIT Boston Scientific Corp.* Bravo Brio Restaurant Group, Inc.* Bristow Group, Inc. Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc.* Brown & Brown, Inc. Brown Shoe Co., Inc. CA, Inc. California Water Service Group1 2 Cambrex Corp.* Capella Education Co.* Cardinal Health, Inc. CareFusion Corp.* Carlisle Cos., Inc. CBRE Group, Inc. - Class A* Celgene Corp.* CF Industries Holdings, Inc. Chemtura Corp.* Chesapeake Lodging Trust - REIT Chevron Corp. Chico's FAS, Inc. Chimera Investment Corp. - REIT1 2 Chiquita Brands International, Inc.* Cimarex Energy Co. Cinemark Holdings, Inc. CIRCOR International, Inc. Cisco Systems, Inc. Citigroup, Inc. CME Group, Inc. CNO Financial Group, Inc. Coca-Cola Co. Comcast Corp.2 Comcast Corp. - Class A2 Comerica, Inc. Community Health Systems, Inc. Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Computer Programs & Systems, Inc. $ Computer Sciences Corp. Compuware Corp. CONMED Corp.1 2 Cooper Cos., Inc.1 2 Cooper Tire & Rubber Co CoreLogic, Inc.* Corrections Corp. of America - REIT1 2 Cousins Properties, Inc. - REIT Cracker Barrel Old Country Store, Inc. Crane Co. Cray, Inc.* Credit Acceptance Corp.* Crocs, Inc.* CSG Systems International, Inc. CVR Energy, Inc. CVS Caremark Corp. Cynosure, Inc. - Class A* Deere & Co. Delek U.S. Holdings, Inc. DIRECTV* Discover Financial Services DISH Network Corp. - Class A Dresser-Rand Group, Inc.* DST Systems, Inc. DTE Energy Co. Duke Energy Corp. DXP Enterprises, Inc.* Dycom Industries, Inc.* Edison International Electronic Arts, Inc.* Eli Lilly & Co. EMCOR Group, Inc. Emergent Biosolutions, Inc.* Emerson Electric Co. Encore Capital Group, Inc.* Endo Health Solutions, Inc.* EnerNOC, Inc.* EPAM Systems, Inc.* EPL Oil & Gas, Inc.* Equity Lifestyle Properties, Inc. - REIT2 18 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Equity Residential - REIT $ Essex Property Trust, Inc. - REIT Esterline Technologies Corp.* Exelis, Inc. Express Scripts Holding Co.* Express, Inc.* Extra Space Storage, Inc. - REIT Exxon Mobil Corp. Fidelity National Information Services, Inc. Fifth Third Bancorp Finisar Corp.* First Commonwealth Financial Corp. First Midwest Bancorp, Inc. First Solar, Inc.* FleetCor Technologies, Inc.* Ford Motor Co. Forest Oil Corp.* Frontier Communications Corp.1 2 GameStop Corp. - Class A Gannett Co., Inc.2 General Electric Co. General Growth Properties, Inc. - REIT General Motors Co.* Gentiva Health Services, Inc.* Genworth Financial, Inc. - Class A* Geo Group, Inc. - REIT Global Cash Access Holdings, Inc.* Goldman Sachs Group, Inc. Google, Inc. - Class A* Greatbatch, Inc.* H&R Block, Inc. Hanmi Financial Corp. Hatteras Financial Corp. - REIT Haynes International, Inc. HCP, Inc. - REIT Health Care REIT, Inc. - REIT Hecla Mining Co.1 2 Helmerich & Payne, Inc. Hershey Co. Hess Corp. Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Hewlett-Packard Co. $ hhgregg, Inc.*1 Home Depot, Inc. Honeywell International, Inc. Horace Mann Educators Corp. Hospitality Properties Trust - REIT Host Hotels & Resorts, Inc. - REIT Hovnanian Enterprises, Inc. - Class A* Howard Hughes Corp.* Humana, Inc. Huntington Bancshares, Inc. Huntsman Corp. IAC/InterActiveCorp ICU Medical, Inc.* Illinois Tool Works, Inc. Impax Laboratories, Inc.* Informatica Corp.* Ingram Micro, Inc. - Class A* Ingredion, Inc. Inland Real Estate Corp. - REIT Innospec, Inc. Insight Enterprises, Inc.* Insperity, Inc. Intel Corp. International Business Machines Corp. International Paper Co. Invacare Corp.1 2 Invesco Mortgage Capital, Inc. - REIT ITT Educational Services, Inc.*1 2 Jabil Circuit, Inc. James River Coal Co.*1 2 JM Smucker Co. Johnson & Johnson Jones Lang LaSalle, Inc. JPMorgan Chase & Co. Kelly Services, Inc. - Class A KeyCorp Kforce, Inc. Kimberly-Clark Corp. Kimco Realty Corp. - REIT KLA-Tencor Corp. 19 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Koppers Holdings, Inc. $ Krispy Kreme Doughnuts, Inc.* Kroger Co. Kulicke & Soffa Industries, Inc.* L-3 Communications Holdings, Inc. Lear Corp. Lender Processing Services, Inc. Leucadia National Corp. Life Technologies Corp.* LifePoint Hospitals, Inc.* Lincoln Electric Holdings, Inc. Loral Space & Communications, Inc. LSI Corp. LTC Properties, Inc. - REIT M&T Bank Corp. Macerich Co. - REIT Macquarie Infrastructure Co. LLC Macy's, Inc. Magnachip Semiconductor Corp.* Manpowergroup, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Marriott Vacations Worldwide Corp.* Maxim Integrated Products, Inc. McKesson Corp. Medifast, Inc.* Medtronic, Inc. Mentor Graphics Corp. Merck & Co., Inc.2 Meritor, Inc.* MetLife, Inc. MFA Financial, Inc. - REIT Microsoft Corp.2 Monsanto Co. Movado Group, Inc. MSCI, Inc.*1 2 Mueller Industries, Inc. Multimedia Games Holding Co., Inc.* Murphy Oil Corp. MYR Group, Inc.* Myriad Genetics, Inc.*1 2 Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) National Health Investors, Inc. - REIT $ National Retail Properties, Inc. - REIT Nelnet, Inc. - Class A Netscout Systems, Inc.* New Mountain Finance Corp.2 New York Times Co. - Class A* Newcastle Investment Corp. - REIT1 2 Newell Rubbermaid, Inc. Newfield Exploration Co.* Newmont Mining Corp. News Corp.* Northrop Grumman Corp.2 NV Energy, Inc. Occidental Petroleum Corp.2 Ocwen Financial Corp.* Oil States International, Inc.* Omnicare, Inc.2 Oracle Corp. OraSure Technologies, Inc.*1 2 Oshkosh Corp.* Owens-Illinois, Inc.* Packaging Corp. of America Patterson-UTI Energy, Inc.2 PDL BioPharma, Inc.1 2 Pennsylvania Real Estate Investment Trust - REIT1 2 PepsiCo, Inc.2 PetSmart, Inc. Pfizer, Inc. PG&E Corp. PharMerica Corp.* Piedmont Office Realty Trust, Inc. - Class A - REIT1 2 Pilgrim's Pride Corp.* Pioneer Energy Services Corp.* Piper Jaffray Cos.* PNC Financial Services Group, Inc. Portland General Electric Co. Post Properties, Inc. - REIT Potlatch Corp. - REIT PPG Industries, Inc. Primerica, Inc. 20 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Procter & Gamble Co. $ Prologis, Inc. - REIT Prospect Capital Corp.1 2 Prudential Financial, Inc. Public Storage - REIT Quicksilver Resources, Inc.*2 Ramco-Gershenson Properties Trust - REIT Raymond James Financial, Inc. Raytheon Co. Reinsurance Group of America, Inc. Reliance Steel & Aluminum Co. Rite Aid Corp.*1 2 Rogers Corp.* Rovi Corp.* Sabra Health Care REIT, Inc. - REIT Sanmina Corp.* Santarus, Inc.* SEACOR Holdings, Inc. Select Comfort Corp.* Select Medical Holdings Corp. Senior Housing Properties Trust - REIT Service Corp. International Silgan Holdings, Inc. Simon Property Group, Inc. - REIT Sinclair Broadcast Group Inc - Class A SLM Corp. Smith & Wesson Holding Corp.*1 2 Smithfield Foods, Inc.* Solera Holdings, Inc. Sonic Corp.* Sonus Networks, Inc.*1 2 Sovran Self Storage, Inc. - REIT Spansion, Inc. - Class A* Spirit Aerosystems Holdings, Inc. - Class A* Sprint Corp.* SPX Corp. St. Jude Medical, Inc. STAG Industrial, Inc. - REIT Stamps.com, Inc.* Standard Motor Products, Inc. Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Starwood Property Trust, Inc. - REIT $ Starz - Class A* STEC, Inc.*2 Steel Dynamics, Inc. Steelcase, Inc. - Class A Stewart Information Services Corp. Stone Energy Corp.*2 Stryker Corp.2 Summit Hotel Properties, Inc. - REIT SunCoke Energy, Inc.* Symantec Corp. Symetra Financial Corp. Syntel, Inc. Taubman Centers, Inc. - REIT Tech Data Corp.* Techne Corp. Telephone & Data Systems, Inc. Tellabs, Inc.1 2 Terex Corp.* Tesoro Corp. TETRA Technologies, Inc.* TIBCO Software, Inc.* Time Warner Cable, Inc. Time Warner, Inc. Timken Co. Travelers Cos., Inc. Travelzoo, Inc.* TrueBlue, Inc.* Tupperware Brands Corp.1 2 Tutor Perini Corp.* Twenty-First Century Fox, Inc.2 Tyson Foods, Inc. - Class A UGI Corp.1 2 UniFirst Corp.1 Unisys Corp.* United Online, Inc. United States Steel Corp.1 2 United Therapeutics Corp.* UnitedHealth Group, Inc.2 Universal Health Services, Inc. - Class B Unum Group 21 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) USANA Health Sciences, Inc.* $ Vaalco Energy, Inc.* Valmont Industries, Inc. Ventas, Inc. - REIT Verizon Communications, Inc. Viacom, Inc. - Class B Viad Corp.1 2 ViewPoint Financial Group, Inc. Virtus Investment Partners, Inc.*1 2 Visa, Inc. - Class A Visteon Corp.* Vonage Holdings Corp.*2 Vornado Realty Trust - REIT Wal-Mart Stores, Inc.2 Walgreen Co.2 Walt Disney Co. Waste Management, Inc. Webster Financial Corp. Wells Fargo & Co. Western Digital Corp.2 Western Refining, Inc.2 Westlake Chemical Corp. Weyerhaeuser Co. - REIT Worthington Industries, Inc. WR Grace & Co.* Yahoo!, Inc.* TOTAL COMMON STOCK (Cost $162,442,570) PREFERRED STOCK – 0.5% BRAZIL – 0.2% Braskem S.A. - Class A* Eletropaulo Metropolitana S.A. Lojas Americanas S.A. GERMANY – 0.3% Draegerwerk A.G & Co. KGaA1 Fuchs Petrolub S.E.1 Number of Shares Value PREFERRED STOCK (Continued) GERMANY (Continued) Henkel A.G. & Co. KGaA $ Porsche Automobil Holding S.E. TOTAL PREFERRED STOCK (Cost $970,254) RIGHTS – 0.0% Gildemeister A.G.* New World Development Co., Ltd.* — TOTAL RIGHTS (Cost $—) SHORT-TERM INVESTMENTS – 11.2% COLLATERAL POOL INVESTMENTS FOR SECURITIES ON LOAN – 3.3% — Collateral pool allocation3 MONEY MARKET FUNDS – 7.9% JPMorgan Prime Money Market Fund - Agency Shares2 TOTAL SHORT-TERM INVESTMENTS (Cost $20,543,240) Number of Contracts Value PURCHASED OPTIONS – 0.7% PURCHASED CALL OPTIONS – 0.0% S&P 500 Index 90 Exercise Price: $1,775, Expiration Date: September 21, 2013 S&P 500 Index - FLEX 78 Exercise Price: $1,820, Expiration Date: September 3, 2013 — 79 Exercise Price: $1,800, Expiration Date: September 4, 2013 — 79 Exercise Price: $1,805, Expiration Date: September 9, 2013 — 89 Exercise Price: $1,800, Expiration Date: September 11, 2013 — 22 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Contracts Value PURCHASED OPTIONS (Continued) PURCHASED CALL OPTIONS (Continued) 91 Exercise Price: $1,765, Expiration Date: September 16, 2013 $ 87 91 Exercise Price: $1,770, Expiration Date: September 18, 2013 91 Exercise Price: $1,770, Expiration Date: September 23, 2013 92 Exercise Price: $1,765, Expiration Date: September 25, 2013 S&P 500 Index - Weekly 78 Exercise Price: $1,805, Expiration Date: September 6, 2013 90 Exercise Price: $1,780, Expiration Date: September 13, 2013 91 Exercise Price: $1,755, Expiration Date: September 27, 2013 PURCHASED PUT OPTIONS – 0.7% iShares MSCI EAFE Index Fund Exercise Price: $54, Expiration Date: September 21, 2013 Exercise Price: $53, Expiration Date: October 19, 2013 iShares MSCI EAFE Index Fund - FLEX Exercise Price: $52, Expiration Date: September 4, 2013 Exercise Price: $53, Expiration Date: September 11, 2013 Exercise Price: $55, Expiration Date: September 26, 2013 Exercise Price: $55, Expiration Date: October 2, 2013 Exercise Price: $55, Expiration Date: October 9, 2013 Exercise Price: $52, Expiration Date: October 23, 2013 iShares MSCI Emerging Markets Index Exercise Price: $34, Expiration Date: September 21, 2013 Exercise Price: $32, Expiration Date: October 19, 2013 iShares MSCI Emerging Markets Index - FLEX Number of Contracts Value PURCHASED OPTIONS (Continued) PURCHASED PUT OPTIONS (Continued) Exercise Price: $32, Expiration Date: September 4, 2013 $ Exercise Price: $34, Expiration Date: September 11, 2013 Exercise Price: $34, Expiration Date: September 26, 2013 Exercise Price: $33, Expiration Date: October 2, 2013 Exercise Price: $35, Expiration Date: October 9, 2013 Exercise Price: $31, Expiration Date: October 23, 2013 iShares Russell 2000 Index Fund Exercise Price: $92, Expiration Date: September 21, 2013 Exercise Price: $88, Expiration Date: October 19, 2013 iShares Russell 2000 Index Fund - FLEX Exercise Price: $89, Expiration Date: September 4, 2013 Exercise Price: $91, Expiration Date: September 11, 2013 Exercise Price: $93, Expiration Date: September 26, 2013 Exercise Price: $92, Expiration Date: October 2, 2013 Exercise Price: $92, Expiration Date: October 9, 2013 Exercise Price: $88, Expiration Date: October 23, 2013 S&P 500 Index 90 Exercise Price: $1,495, Expiration Date: September 21, 2013 92 Exercise Price: $1,525, Expiration Date: September 21, 2013 71 Exercise Price: $1,465, Expiration Date: October 19, 2013 S&P 500 Index - FLEX 78 Exercise Price: $1,555, Expiration Date: September 3, 2013 75 Exercise Price: $1,490, Expiration Date: September 4, 2013 79 Exercise Price: $1,540, Expiration Date: September 4, 2013 23 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Contracts Value PURCHASED OPTIONS (Continued) PURCHASED PUT OPTIONS (Continued) 79 Exercise Price: $1,525, Expiration Date: September 9, 2013 $ 83 Exercise Price: $1,515, Expiration Date: September 11, 2013 89 Exercise Price: $1,535, Expiration Date: September 11, 2013 91 Exercise Price: $1,490, Expiration Date: September 16, 2013 91 Exercise Price: $1,485, Expiration Date: September 18, 2013 91 Exercise Price: $1,505, Expiration Date: September 23, 2013 92 Exercise Price: $1,475, Expiration Date: September 25, 2013 Exercise Price: $1,560, Expiration Date: September 26, 2013 87 Exercise Price: $1,535, Expiration Date: October 2, 2013 62 Exercise Price: $1,520, Expiration Date: October 9, 2013 72 Exercise Price: $1,457, Expiration Date: October 23, 2013 S&P 500 Index - WEEKLY 78 Exercise Price: $1,545, Expiration Date: September 6, 2013 90 Exercise Price: $1,505, Expiration Date: September 13, 2013 91 Exercise Price: $1,460, Expiration Date: September 27, 2013 TOTAL PURCHASED OPTIONS (Cost $1,424,189) TOTAL INVESTMENTS – 101.7% (Cost $185,380,253) Liabilities less other assets – (1.7)% ) TOTAL NET ASSETS – 100.0% $ SHORT SECURITIES – (0.7)% WRITTEN OPTIONS – (0.7)% WRITTEN CALL OPTIONS – (0.2)% iShares MSCI EAFE Index Fund ) Exercise Price: $62, Expiration Date: September 21, 2013 $ ) ) Exercise Price: $63, Expiration Date: October 19, 2013 ) ) Exercise Price: $64, Expiration Date: October 19, 2013 ) ) Exercise Price: $65, Expiration Date: October 19, 2013 ) ) Exercise Price: $64, Expiration Date: November 16, 2013 ) iShares MSCI Emerging Markets Index ) Exercise Price: $41, Expiration Date: October 19, 2013 ) ) Exercise Price: $43, Expiration Date: October 19, 2013 ) iShares Russell 2000 Index Fund ) Exercise Price: $107, Expiration Date: October 19, 2013 ) S&P 500 Index ) Exercise Price: $1,725, Expiration Date: September 6, 2013 ) ) Exercise Price: $1,695, Expiration Date: September 21, 2013 ) ) Exercise Price: $1,710, Expiration Date: October 19, 2013 ) ) Exercise Price: $1,715, Expiration Date: October 19, 2013 ) ) Exercise Price: $1,720, Expiration Date: November 16, 2013 ) ) Exercise Price: $1,725, Expiration Date: February 4, 2014 ) S&P 500 Index - FLEX ) Exercise Price: $1,735, Expiration Date: September 3, 2013 — ) Exercise Price: $1,720, Expiration Date: September 4, 2013 ) ) Exercise Price: $1,725, Expiration Date: September 9, 2013 ) ) Exercise Price: $1,720, Expiration Date: September 11, 2013 ) ) Exercise Price: $1,685, Expiration Date: September 16, 2013 ) 24 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of August 31, 2013 (Unaudited) Number of Contracts Value SHORT SECURITIES (Continued) WRITTEN OPTIONS (Continued) WRITTEN CALL OPTIONS (Continued) ) Exercise Price: $1,690, Expiration Date: September 18, 2013 $ ) ) Exercise Price: $1,690, Expiration Date: September 23, 2013 ) ) Exercise Price: $1,686, Expiration Date: September 25, 2013 ) S&P 500 Index - Weekly ) Exercise Price: $1,700, Expiration Date: September 13, 2013 ) ) Exercise Price: $1,675, Expiration Date: September 27, 2013 ) ) WRITTEN PUT OPTIONS – (0.5)% S&P 500 Index ) Exercise Price: $1,575, Expiration Date: September 21, 2013 ) S&P 500 Index - FLEX ) Exercise Price: $1,640, Expiration Date: September 3, 2013 ) ) Exercise Price: $1,620, Expiration Date: September 4, 2013 ) ) Exercise Price: $1,605, Expiration Date: September 9, 2013 ) ) Exercise Price: $1,615, Expiration Date: September 11, 2013 ) ) Exercise Price: $1,570, Expiration Date: September 16, 2013 ) ) Exercise Price: $1,565, Expiration Date: September 18, 2013 ) ) Exercise Price: $1,585, Expiration Date: September 23, 2013 ) ) Exercise Price: $1,555, Expiration Date: September 25, 2013 ) S&P 500 Index - Weekly ) Exercise Price: $1,625, Expiration Date: September 6, 2013 ) ) Exercise Price: $1,585, Expiration Date: September 13, 2013 ) Number of Contracts Value SHORT SECURITIES (Continued) WRITTEN OPTIONS (Continued) WRITTEN PUT OPTIONS (Continued) ) Exercise Price: $1,540, Expiration Date: September 27, 2013 $ ) ) TOTAL WRITTEN OPTIONS (Proceeds $1,767,713) ) TOTAL SHORT SECURITIES (Proceeds $1,767,713) $ ) * Non-income producing security. 1 Certain shares or principal amounts are temporarily on loan to unaffiliated brokers-dealers. 2 All or a portion of this security is held as collateral for securities sold short and futures contracts. At period end, the aggregate market value of those securities was $20,377,954. 3 Please refer to Note 2, Securities Lending, in the Notes to Financial Statements ADR – American Depository Receipt FLEX – Flexible Exchange traded option, representing a customized option contract with negotiated contract terms. GDR – Global Depository Receipt PCL – Public Company Limited PLC – Public Limited Company REIT – Real Estate Investment Trust See accompanying Notes to Financial Statements. 25 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SUMMARY OF INVESTMENTS As of August 31, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stock Financials 19.4% Consumer Staples 11.2% Health Care 9.9% Consumer Discretionary 9.5% Communications 8.7% Industrials 7.7% Technology 7.6% Energy 6.5% Materials 5.4% Utilities 3.4% Total Common Stock 89.3% Preferred Stock Consumer Discretionary 0.3% Utilities 0.1% Consumer Staples 0.1% Materials 0.0% Health Care 0.0% Total Preferred Stock 0.5% Rights 0.0% Short-Term Investments 11.2% Purchased Options Purchased Call Options 0.0% Purchased Put Options 0.7% Total Purchased Options 0.7% Total Investments 101.7% Liabilities less other assets (1.7%) Total Net Assets 100.0% See accompanying Notes to Financial Statements. 26 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES August 31, 2013 (Unaudited)* ASSETS: Investments, at value (cost $183,956,064) $ Purchased options outstanding, at value (premiums paid $1,424,189) Cash Foreign currency, at value (cost $2,095,500) Receivables: Investments sold Fund shares sold Dividends and interest Prepaid offering costs Other prepaid expenses Total assets LIABILITIES: Written options outstanding, at value (premiums received $1,767,713) Payables: Investments purchased Return of securities lending collateral Fund shares redeemed Variation margin Due to Adviser Accrued fund accounting fees Accrued administrative services fees Accrued registration fees Accrued fund administration fees Accrued transfer agent fees and expenses Accrued Chief Compliance Officer fees Accrued other expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital (unlimited shares authorized, no par value) $ Accumulated net investment income Accumulated net realized loss on investments ) Net unrealized appreciation (depreciation) on: Investments Foreign currency ) Futures contracts ) Purchased options ) Written options NET ASSETS $ ADVISOR SHARES: Net assets applicable to outstanding shares $ Shares issued and outstanding Net asset value per share $ * Commenced operations on April 4, 2013. See accompanying Notes to Financial Statements. 27 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND STATEMENT OF OPERATIONS For the Period Ended August 31, 2013 (Unaudited)* INVESTMENT INCOME: Dividends (net of foreign withholding taxes of $110,602) $ Interest Securities lending income Total investment income EXPENSES: Advisory fees Custody fees Administrative services fees Trustees' fees and expenses Fund accounting fees Legal fees Offering costs Fund administration fees Audit fees Chief Compliance Officer fees Transfer agent fees and expenses Registration fees Insurance fees Shareholder reporting fees Miscellaneous Total expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments Foreign currency translations ) Futures contracts ) Purchased options ) Written options ) Total net realized loss ) Net change in unrealized appreciation (depreciation) on: Investments Foreign currency translations ) Futures contracts ) Purchased options ) Written options Total net change in unrealized appreciation Net realized and unrealized gain Net Increase in Net Assets from Operations $ * Commenced operations on April 4, 2013. See accompanying Notes to Financial Statements. 28 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended August 31, 2013 (Unaudited)* INCREASE IN NET ASSETS FROM: Operations: Net investment income $ Net realized loss on investments and foreign currency ) Net change in unrealized appreciation on investments and foreign currency Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Advisor Shares: Shares sold Shares redeemed ) Net increase from capital share transactions Total increase in net assets NET ASSETS: Beginning of period End of period $ Accumulated net investment income $ TRANSACTIONS IN SHARES: Advisor Shares: Shares sold Shares redeemed ) Net increase * Commenced operations on April 4, 2013. See accompanying Notes to Financial Statements. 29 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND FINANCIAL HIGHLIGHTS Per share income and capital changes for a share outstanding throughout each period. Period Ended August 31, 2013* (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments and foreign currency Total from investment operations Net asset value, end of period $ Total return %(1) RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ Ratios (as a percentage of average daily net assets): Expenses %(2) Net investment income %(2) Portfolio turnover rate 20 %(1) * Commenced operations on April 4, 2013. Not annualized. Annualized. See accompanying Notes to Financial Statements. 30 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND NOTES TO FINANCIAL STATEMENTS August 31, 2013 (Unaudited) 1. ORGANIZATION Aspiriant Risk-Managed Global Equity Fund (the “Fund”) is a series of Aspiriant Global Equity Trust (the “Trust”), which was organized on November 22, 2011, as a statutory trust under the laws of the State of Delaware. The Fund is registered under the Investment Company Act of 1940 (the “1940 Act”) as a diversified, open-end management investment company. The investment objective of the Fund is to achieve long-term capital appreciation while considering federal tax implications of investment decisions. Under normal circumstances, the Fund seeks to achieve its investment goal by investing at least 80% of its net assets in the equity securities in companies of any market capitalization. The Fund holds a broad and diverse group of equity securities of companies in countries with developed and emerging markets. The Fund also invests in securities that provide exposure to equity securities. Aspiriant, LLC (the “Adviser”) serves as the investment adviser to the Fund. The Board of Trustees of the Trust (the “Board”) has the overall responsibility for monitoring the operations of the Trust and the Fund, including the Adviser and sub-advisers. The Fund has established two classes of shares: Advisor Shares and Institutional Shares. Advisor Shares only have been offered and issued to date. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in preparation of its financial statements. The policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). (a) Securities Valuations Securities are valued at market value as of the close of trading (generally 4:00 p.m. Eastern time) on each business day when the New York Stock Exchange (“NYSE”) is open. Securities, other than stock options, listed on the NYSE or other exchanges are valued on the basis of the last reported sale price on the exchange on which they are primarily traded. However, if the last sale price on the NYSE is different from the last sale price on any other exchange, the NYSE price will be used. If there are no sales on that day, then the securities are valued at the bid price on the NYSE or other primary exchange for that day. Securities traded in the over-the-counter (“OTC”) market are valued on the basis of the last sales price as reported by NASDAQ®. If there are no sales on that day, then the securities are valued at the mean between the closing bid and asked prices as reported by NASDAQ®. Stock options and stock index options traded on national securities exchanges or on NASDAQ® are valued at the mean between the latest bid and asked prices for such options. Securities for which market quotations are not readily available and other assets are valued at fair value as determined pursuant to procedures adopted in good faith by the Board. Debt securities that mature in less than 60 days are valued at amortized cost (unless the Board determines that this method does not represent fair value), if their original maturity was 60 days or less or by amortizing the value as of the 61st day before maturity, if their original term to maturity exceeded 60 days. The values of securities held by the Fund are determined as of the time at which trading in such securities is completed each day. That time, in the case of foreign securities, generally occurs at various times before the close of the NYSE. Trading in securities listed on foreign securities exchanges will be valued at the last sale or, if no sales are reported, at the bid price as of the close of the exchange, subject to possible adjustment. Foreign currency exchange rates are also generally determined before the close of the NYSE. On occasion, the values of such securities and exchange rates may be affected by events occurring between the time as of which determinations of such values or exchange rates are made and the close of the NYSE. When such events 31 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2013 (Unaudited) 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) (a) Securities Valuations (Continued) materially affect the value of securities held by the Fund or its liabilities, such securities and liabilities will be valued at fair value in accordance with procedures adopted in good faith by the Board. The values of any assets and liabilities initially expressed in foreign currencies will be converted to U.S. dollars based on exchange rates supplied by a quotation service. The Board oversees the Trust’s Valuation Committee, whose actions are reported to the Board at least quarterly and more frequently, if appropriate. (b) Derivatives Derivatives and Hedging requires enhanced disclosure about the Fund’s derivative and hedging activities. See Note 8 regarding other derivative information. i. Written Options Upon the writing of a call or a put option, the premium received by the Fund is included in the Statement of Assets and Liabilities as a liability. The amount of the liability is subsequently marked-to-market to reflect the current market value of the option written, in accordance with the Fund’s policies on investment valuations discussed above. Premiums received from writing options which expire are treated as realized gains. Premiums received from writing options which are exercised or are closed are added to or offset against the proceeds or amount paid on the transaction to determine the realized gain or loss. When an index option is exercised, the Fund is required to deliver an amount of cash determined by the excess of the strike price of the option over the value of the index (in the case of a put) or the excess of the value of the index over the strike price of the option (in the case of a call) at contract termination. If a put option on a security is exercised, the premium reduces the cost basis of the securities purchased by the Fund. The Fund, as a writer of an option, may have no control over whether the underlying securities or other assets may be sold (call) or purchased (put) and, as a result, bears the market risk of an unfavorable change in the price of the securities or other assets underlying the written option. The Fund may also bear the risk of not being able to enter into a closing transaction if a liquid secondary market does not exist. The premium amount and the number of option contracts written by the Fund during the period ended August 31, 2013, were as follows: Written Options Number of Contracts Premium Amount Call options outstanding at April 4, 2013 — $ — Put options outstanding at April 4, 2013 — — Call options written Put options written Call options closed ) ) Put options closed ) ) Call options expired ) ) Put options expired ) ) Options outstanding at August 31, 2013 $ 32 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2013 (Unaudited) 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) (b) Derivatives (Continued) ii. Purchased Options Upon the purchase of a call or put option, the premium paid by the Fund is included in the Statement of Assets and Liabilities as an investment. The amount of the investment is subsequently marked-to-market to reflect the current market value of the option purchased, in accordance with the Fund’s policies on investment valuations discussed above. As the purchaser of an index option, the Fund has the right to receive a cash payment equal to any depreciation in the value of the index below the strike price of the option (in the case of a put) or equal to any appreciation in the value of the index over the strike price of the option (in the case of a call) as of the valuation date of the option. If an option which the Fund had purchased expires on the stipulated expiration date, the Fund will realize a loss in the amount of the cost of the option. If the Fund enters into a closing sale transaction, the Fund will realize a gain or loss, depending on whether the sales proceeds from the closing sale transaction are greater or less than the cost of the option. If the Fund exercises a put option on a security, it will realize a gain or loss from the sale of the underlying security, and the proceeds from such sale will be decreased by the premium originally paid. If the Fund exercises a call option on a security, the cost of the security which the Fund purchases upon exercise will be increased by the premium originally paid. The risk associated with purchasing options is limited to the premium originally paid. The average number of purchased options contracts outstanding during the period ended August 31, 2013, which is indicative of the volume of this derivative type, was 22,756 contracts. iii. Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities. A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made. No physical delivery of the underlying stocks in the index is made. Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position). During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading. Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred. When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract. 33 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) August 31, 2013 (Unaudited) 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) (c) Fair Value Measurements and Disclosures The Fund had the following futures contracts open at August 31, 2013: Number of Contracts Long Description Expiration Date Unrealized Appreciation (Depreciation) 2 SPI 200 September 2013 $ 2 S&P/TSX 60 Index September 2013 51 Euro STOXX 50 Index September 2013 1 Hang Seng Index September 2013 ) 7 TOPIX Index September 2013 ) 1 MSCI SING Index ETS September 2013 ) MSCI Emerging Markets Mini Index September 2013 ) 77 E-Mini S&P 500 Index September 2013 ) $ ) Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those investments. These inputs are summarized into three broad levels as described below: • Level 1 – unadjusted quoted prices in active markets for identical assets and liabilities; • Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, benchmark yields, bids, offers, transactions, spreads, cash collateral received as part of the securities lending program, and other relationships observed in the markets among market securities, underlying equity of the issuer, proprietary pricing models, credit risk, etc.); or • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The following is a summary of the inputs used, as of August 31, 2013, in valuing the Funds’ assets: Assets Level 1 Level 2 Level 3 Total Common Stock Australia $
